DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Response to Amendment
The Amendment filed on 12/22/2021 has been entered. Claims 1 and 4-16 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2012/0238026, hereinafter Hayashi in view of United States Application Publication No. 2007/0254325 and United States Patent No. 6,043,871, hereinafter Solen.
Regarding claim 1, Hayashi teaches a platelet aggregability analyzing device (figure 7) comprising: a blood coagulation system analyzing section that analyzes platelet aggregability on a basis of measurement data on a coagulation process of a platelet-containing sample to which a platelet inducing substance has been added (paragraph [0004]); a biosample holding section (item 2) that holds the platelet-containing sample and the platelet inducing substance (paragraph [0061]); a measuring section (item 41) that measures the coagulation process of the platelet-containing sample (paragraph [0061]), wherein the biological sample holding section is provided with a mixing mechanism (paragraph [0089]); and an output control section that controls output of a result of an analysis by the blood coagulation system analyzing section (paragraph [0061]). Hayashi further teaches platelet inducing substances to be adenosine diphosphate (ADP), collagen, epinephrine, ristocetin and adrenaline.
However, Hayashi fails to teach the platelet inducing substance is thrombin receptive activated protein.

Examiner further finds that the prior art contained a device/method/product (i.e., thrombin receptor activating protein) which differed from the claimed device by the substitution of component(s) (i.e., adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline) with other component(s) (i.e., thrombin receptor activating protein), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline with thrombin receptor activating protein), and the results of the substitution (i.e., inducing platelets) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline of reference Hisashi with thrombin receptor activating protein of reference Rechner, since the result would have been predictable.
Hayashi and Rechner fail to teach the mixing mechanism is a stirring mechanism in the biological sample holding section which stirs the platelet-containing sample for 3-6 minutes.
Solen teaches a system for measuring blood platelet function which has a stirring mechanism in a plastic cuvette and is mixed for 3-6 minutes before recording the electrical impedance (Solen, columns 17-18, lines 59-4) so that the blood can be circulated around the cuvette (Solen, column 14, lines 39-40) and to ensure proper mixing of the blood and reagents added.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a stirring mechanism in the biological sample holding section which stirs the platelet-containing sample for 3-6 minutes because it would allow for the blood to be circulated around the cuvette (Solen, column 14, lines 39-40) and to ensure proper mixing of the blood and reagents added. The examiner notes that the stirring of the platelet-containing sample for 3-6 minutes is a recitation of the intended use of the stirring mechanism and has minimal patentable weight (intended use MPEP § 2114 (II)).

Regarding claim 5, Hayashi teaches a drug supplying section that supplies the platelet inducing substance (paragraph [0062]).
Regarding claim 6, Hayashi teaches wherein the blood coagulation system analyzing section analyzes measurement data on a coagulation process of the platelet-containing sample to which the platelet inducing substance has been added, on a basis of measurement data on a coagulation process of a platelet- containing sample to which the platelet inducing substance has not been added (paragraph [0043]).
Regarding claim 7, Hayashi teaches wherein measurement information obtained by measurement of the coagulation process of the platelet- containing sample is measurement data of an electrical characteristic and/or viscoelasticity (paragraph [0036]).
Regarding claim 8, Hayashi teaches wherein the measurement data of the electrical characteristic is dielectric constant of the platelet-containing sample (paragraphs [0088]-[0093]).
Regarding claim 9, Hayashi teaches wherein the measurement data of the viscoelasticity is measurement data obtained on the platelet-containing sample by a rheometer (paragraphs [0090]-[0091]).
Regarding claim 10, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Hayashi and the apparatus of Hayashi is capable of working on blood or plasma. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Hayashi (see MPEP §2115). Further, Hayashi teaches wherein the platelet-containing sample is blood or plasma (paragraph [0036]).
Regarding claim 11, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Hayashi and the apparatus of Hayashi is capable of working on blood or plasma collected from a subject having been administered an anti-platelet aggregation agent. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Hayashi (see MPEP §2115). Further, Hayashi teaches wherein the blood or plasma is 
Regarding claim 12, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Hayashi and the apparatus of Hayashi is capable of having the platelet inducing substance and platelet-containing sample between 1 and 20 minutes. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Hayashi (see MPEP §2114). Further, Hayashi teaches these limitations in paragraph [0094].
Regarding claim 13, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Hayashi and the apparatus of Hayashi is capable of recovering platelet aggregates after the reaction. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Hayashi (see MPEP §2114).
Regarding claim 14, Hayashi teaches a platelet aggregability analyzing system comprising: a platelet aggregability analyzing device (figure 7) including: a blood coagulation system analyzing section that analyzes platelet aggregability on a basis of measurement data on a coagulation process of a platelet-containing sample to which a platelet inducing substance has been added (paragraph [0004]); a biosample holding section (item 2) that holds the platelet-containing sample and the platelet inducing substance (paragraph [0061]); a measuring section (item 41) that measures the coagulation process of the platelet-containing sample (paragraph [0061]), wherein the biological sample holding section is provided with a mixing mechanism (paragraph [0089]); and an output control section that controls output of a result of an analysis by the blood coagulation system analyzing section (paragraph [0061]); and a display that displays the result of the analysis (paragraph [0065]). Hayashi further teaches platelet inducing substances to be adenosine diphosphate (ADP), collagen, epinephrine, ristocetin and adrenaline.
However, Hayashi fails to teach the platelet inducing substance is thrombin receptive activated protein.

Examiner further finds that the prior art contained a device/method/product (i.e., thrombin receptor activating protein) which differed from the claimed device by the substitution of component(s) (i.e., adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline) with other component(s) (i.e., thrombin receptor activating protein), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline with thrombin receptor activating protein), and the results of the substitution (i.e., inducing platelets) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline of reference Hisashi with thrombin receptor activating protein of reference Rechner, since the result would have been predictable.
Hayashi and Rechner fail to teach the mixing mechanism is a stirring mechanism in the biological sample holding section which stirs the platelet-containing sample for 3-6 minutes.
Solen teaches a system for measuring blood platelet function which has a stirring mechanism in a plastic cuvette and is mixed for 3-6 minutes before recording the electrical impedance (Solen, columns 17-18, lines 59-4) so that the blood can be circulated around the cuvette (Solen, column 14, lines 39-40) and to ensure proper mixing of the blood and reagents added.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a stirring mechanism in the biological sample holding section which stirs the platelet-containing sample for 3-6 minutes because it would allow for the blood to be circulated around the cuvette (Solen, column 14, lines 39-40) and to ensure proper mixing of the blood and reagents added. The examiner notes that the stirring of the platelet-containing sample for 3-6 minutes is a recitation of the intended use of the stirring mechanism and has minimal patentable weight (intended use MPEP § 2114 (II)).

However, Hayashi fails to teach the platelet inducing substance is thrombin receptive activated protein.
Rechner teaches a method for the determination of platelet function in which ADP (adenosine-5'-diphosphate), collagen, epinephrine (adrenaline), ristocetin and different combinations thereof as well as thrombin, TRAP (thrombin receptor activating protein) or serotonin can be utilized.
Examiner further finds that the prior art contained a device/method/product (i.e., thrombin receptor activating protein) which differed from the claimed device by the substitution of component(s) (i.e., adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline) with other component(s) (i.e., thrombin receptor activating protein), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline with thrombin receptor activating protein), and the results of the substitution (i.e., inducing platelets) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline of reference Hisashi with thrombin receptor activating protein of reference Rechner, since the result would have been predictable.

Solen teaches a system for measuring blood platelet function which has a stirring mechanism in a plastic cuvette and is mixed for 3-6 minutes before recording the electrical impedance (Solen, columns 17-18, lines 59-4) so that the blood can be circulated around the cuvette (Solen, column 14, lines 39-40) and to ensure proper mixing of the blood and reagents added.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a stirring mechanism in the biological sample holding section which stirs the platelet-containing sample for 3-6 minutes because it would allow for the blood to be circulated around the cuvette (Solen, column 14, lines 39-40) and to ensure proper mixing of the blood and reagents added. 
Regarding claim 16, Hayashi teaches a method of analyzing platelet aggregability, comprising the steps of: analyzing platelet aggregability on a basis of measurement data on a coagulation process of a platelet-containing sample to which a platelet inducing substance has been added (paragraph [0004]); holding the platelet-containing sample and platelet inducing substance in a biological sample holding section (item 41 and paragraph [0061]); measuring the coagulation process of the platelet-containing sample (paragraph [0061]), wherein the biological sample holding section is provided with a mixing mechanism (paragraph [0089]); and controlling output of a result of an analysis (paragraph [0061]). Hayashi further teaches platelet inducing substances to be adenosine diphosphate (ADP), collagen, epinephrine, ristocetin and adrenaline.
However, Hayashi fails to teach the platelet inducing substance is thrombin receptive activated protein.
Rechner teaches a method for the determination of platelet function in which ADP (adenosine-5'-diphosphate), collagen, epinephrine (adrenaline), ristocetin and different combinations thereof as well as thrombin, TRAP (thrombin receptor activating protein) or serotonin can be utilized.
Examiner further finds that the prior art contained a device/method/product (i.e., thrombin receptor activating protein) which differed from the claimed device by the substitution of component(s) (i.e., adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline) with other component(s) (i.e., thrombin receptor activating protein), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline with thrombin receptor activating protein), and the results of the substitution (i.e., inducing platelets) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline of reference Hisashi with thrombin receptor activating protein of reference Rechner, since the result would have been predictable.
Hayashi and Rechner fail to teach the mixing mechanism is a stirring mechanism in the biological sample holding section which stirs the platelet-containing sample for 3-6 minutes.
Solen teaches a system for measuring blood platelet function which has a stirring mechanism in a plastic cuvette and is mixed for 3-6 minutes before recording the electrical impedance (Solen, columns 17-18, lines 59-4) so that the blood can be circulated around the cuvette (Solen, column 14, lines 39-40) and to ensure proper mixing of the blood and reagents added.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a stirring mechanism in the biological sample holding section which stirs the platelet-containing sample for 3-6 minutes because it would allow for the blood to be circulated around the cuvette (Solen, column 14, lines 39-40) and to ensure proper mixing of the blood and reagents added. 

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 12/22/2021, with respect to the rejection(s) of claim(s) 1 and 4-16 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hayashi, Rechner and Solen.
Regarding applicant’s argument that applicant cannot identify any specific portion of Rechner that discloses that thrombin receptive activated protein as a platelet activating substance is not found persuasive. Rechner teaches multiple different compounds which can be used in the analysis of the platelet function of blood, and as such Rechner is teaching the equivalents of these different chemicals and as such it would have been obvious to substitute in TRAP as the chemical used and as such rendering the claim as obvious.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796